Citation Nr: 1726225	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-46 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for cervical degenerative disc disease (cervical spine disability).

2. Entitlement to an initial rating in excess of 30 percent for right upper extremity peripheral neuropathy.

3. Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy.

4. Entitlement to special monthly compensation (SMC) based on the loss of use of both hands.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 16, 2012.

6. Entitlement to an extraschedular TDIU prior to June 18, 2009.



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2009 rating decision awarded a temporary 100 percent rating based on treatment necessitating convalescence effective June 9, 2008, to July 31, 2008 and denied entitlement to a rating in excess of 30 percent from August 1, 2008.  The March 2012 rating decision granted service connection for right and left upper extremity peripheral neuropathy and assigned 10 percent ratings, effective September 23, 2010.

In September 2013, during the pendency of this appeal, the RO awarded an earlier effective date of June 18, 2009, for the grant of service connection for left and right upper extremity peripheral neuropathy.  The RO also awarded increased initial ratings of 30 percent for right upper extremity peripheral neuropathy and 20 percent for left upper extremity peripheral neuropathy, both effective June 18, 2009.  In October 2015, the RO granted entitlement to a TDIU, effective April 16, 2012.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, during the pendency of the present appeal, the Veteran properly appointed the Carol J. Ponton, attorney at law, as her new representative, thereby revoking her previous representative, Veterans of Foreign Wars of the United States (VFW).  See 38 C.F.R. § 14.631(f)(1).  In April 2014, the Veteran properly appointed Matthew D. Hill, attorney at law, as her new representative, thereby revoking her previous representative, Carol J. Ponton.  Id.  In June 2014, the Veteran properly appointed Carol J. Ponton as her new representative, thereby revoking her previous representative, Matthew D. Hill.  Id.  

This matter has been previously remanded by the Board in February 2015.  There has been substantial compliance with the Board's remand directives as to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

With respect to the Veteran's claims for higher evaluations for the right and left upper extremity peripheral neuropathy and cervical spine disability, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Based on the evidence of record, including the representative's assertions in the February 2014 informal hearing presentation, the Board has added the issue of entitlement to SMC based on loss of use of both hands.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to SMC, increased initial ratings for bilateral upper extremity peripheral neuropathy, and an extraschedular TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's cervical spine disability has been characterized by forward flexion of the cervical spine 15 degrees or less, and does not manifest in unfavorable ankylosis of the entire cervical spine, or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

2. From June 18, 2009, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected cervical spine disability and bilateral upper extremity peripheral neuropathy.

3.  A TDIU has already been awarded by the RO from April 16, 2012.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5243 (2016).

2. From June 18, 2009, the criteria for establishing entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in May 2008 and October 2009 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, private medical opinions, VA examination reports, and the Veteran's statements.

The Veteran was afforded VA examinations in March 2009, July 2011, and July 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May March 2009, July 2011, and July 2013 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the present claim.  The March 2009, July 2011, and July 2013 VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the March 2009, July 2011, and July 2013 VA examinations to be adequate for rating purposes.  

The VA attempted to obtain the Veteran's records from the Social Security Administration (SSA).  In June 2015, the VA sent a letter to the SSA National Records Center (NRC) requesting the Veteran's SSA disability records.  Later that month, the SSA NRC responded, stating that the medical records have been destroyed.  In July 2015, the VA sent a letter to the Veteran informing him that the SSA records were unavailable.  The VA asked the Veteran to send any SSA NRC disability records in his possession to the VA.  No such records have been received by the VA from the Veteran.  In August 2015, the Veteran submitted a letter from the SSA stating that "since the claimant is now on retirement, not disability, the records have been destroyed."  The Board finds that the VA has made all reasonable efforts to assist the Veteran to obtain the SSA disability records.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for a Cervical Spine Disability - Analysis

The Veteran is currently in receipt of a 30 percent disability rating for a cervical spine disability under 38 C.F.R. § 4.71a, DC 5243.  He contends that a higher rating is warranted.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As discussed in detail below, for the entire appeal period, the Board finds that the criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated.

Turning to the relevant evidence, the Veteran stated in May 2008 that his cervical spine disability had severely limited his activities and quality of life.

A May 2008 VA neurosurgical admission history and physical note indicated that the Veteran complained of gait difficulty.

A June 2008 VA operation report indicated that the Veteran's cervical spine disability was causing pain, as well as gait and balance difficulty.  He had no bowel or bladder symptoms.  

A June 2008 VA physical therapy consultation note indicated that the Veteran's gait was stable and safe.

A March 2009 VA neurology consultation report indicated that the Veteran's gait was normal.

The Veteran was afforded a VA examination in March 2009.  The only neurological symptom indicated was numbness.  A history of fatigue, decreased motion, stiffness, weakness, and spasms was noted.  He reported having sharp, constant pain that was aggravated with range of motion of the cervical spine.  The constant pain was of moderate severity, with no flare-ups noted.  The Veteran was unable to walk more than a few yards.  The VA examiner noted that the Veteran's head posture was abnormal, with the head in a forward position (crane neck).  His gait was normal and there was no abnormal spinal curvature.  There was no atrophy, but bilateral spasms, guarding, pain with motion, tenderness, and weakness were noted.  Active range of motion was 20 degrees of flexion, 0 degrees of extension, 10 degrees of right and left lateral flexion, 10 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  There was objective evidence of pain following repetitive motion, but no additional limitations.  X-rays revealed C6 and C7 bony fusion.  He was status post anterior fusion with plate and screws at C3 and C4.  

A May 2009 private orthopedic treatment note indicated that the Veteran had difficulty with his nose, throat, and swallowing.  Flexion was five degrees, extension was 10 degrees, right rotation was 70 degrees, and left rotation was 70 degrees.

March and September 2010 private treatment notes indicated that x-rays revealed no subluxations or dislocations.

The Veteran was afforded an additional VA examination of the spine in July 2011.  The only reported neurological manifestations were numbness and paresthesias.  A history of decreased motion, stiffness, weakness, spasm, and pain were noted.  The neck pain began with movement, and was described as dull to sharp.  The severe pain was constant.  Posture, head position, and gait were normal.  There were no abnormal spinal curvatures or ankylosis.  Cervical spasm, pain with motion, and tenderness were noted on examination.  Active range of cervical spine motion was as follows: 30 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion, and 50 degrees right and left lateral rotation.  There was objective evidence of pain on active range of motion, but the point at which pain began was not indicated.  Following repetitive range of motion, flexion was 20 degrees, extension was 30 degrees, right and left lateral flexion was 20 degrees, and right and left lateral flexion was 30 degrees.

The Veteran was afforded an additional VA examination in July 2013.  On examination, flexion of the cervical spine was 20 degrees, extension was 15 degrees, right and left lateral flexion was 15 degrees, and right and left lateral rotation was 15 degrees.  There was no objective evidence of painful motion.  Range of motion was the same after repetitive-use testing.  There was localized tenderness or pain to palpation of the cervical spine.  The VA examiner stated that the Veteran did not have IVDS of the cervical spine.

A January 2014 private medical examination report indicates that the Veteran's forward flexion, extension, bilateral lateral flexion, and bilateral rotation of the cervical spine were all less than five degrees.  There was no change in range of motion with three repetitions.  The physician stated that there was functional loss present with any attempted range of motion.

A July 2015 private medical examination report indicates that the Veteran's cervical spine range of motion had become steadily worse since the January 2014 private medical examination.  Range of motion was less than five degrees for flexion, extension, right and left lateral flexion, and right and left rotation.

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating in excess of 30 percent for a cervical spine disability are not met, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  To warrant the next higher rating of 40 percent under the General Rating Formula, there must be evidence of unfavorable ankylosis of the entire cervical spine.

The Board reiterates the Note 5 to Diagnostic Codes 5235-42.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to Diagnostic Codes 5235-42.

According to case law, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528   (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In this case, while the March 2009 VA examination report indicated that the Veteran's head posture was abnormal with the head in a forward position, this finding is not reflected anywhere else in the record.  To the contrary, the July 2011 VA examination report indicated that the Veteran's head position was normal.  The May 2009 private treatment note, July 2011 and July 2013 VA examination reports, and January 2014 and July 2015 private medical opinions all indicate that the Veteran did not have unfavorable ankylosis.  

Although the Board acknowledges the 2009 notation of an abnormal head posture, the Board finds that the weight evidence is against finding that the Veteran's cervical spine is ankylosed, i.e.,  fixed in flexion or extension, let alone fixed in an unfavorable position, in the absence of any objective findings suggestive of it, such as restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  For these reasons, the Board finds that the Veteran does not unfavorable ankylosis of the entire cervical spine to warrant a rating higher than 30 percent under the General Rating Formula.  

The Board also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups, this impairment is contemplated by the current 30 percent rating and is not of such severity that it could be characterized as unfavorable ankylosis, as is required for a higher rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The July 2013 VA examination report indicates that the Veteran had had no incapacitating episodes of his cervical spine disease in the prior year.  The Veteran's VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the cervical spine disability.  For these reasons, the Board finds that a rating in excess of 30 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

With respect to the Veteran's claim for a separate evaluation of his cervical spine disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The Board notes that the Veteran is currently in receipt of separate compensable ratings for right and left upper extremity peripheral neuropathy and the increased rating claims for those disabilities are addressed in the remand portion of this decision.   The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's cervical spine disability.  Therefore, the Board finds that no further discussion of separate evaluations of the cervical spine disability as manifested neurologically is warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 30 percent for a cervical spine disability.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology will considered as one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   

The Veteran in this case has met the percentage requirements in this case as of June 18, 2009, as he is in receipt of service connection for a cervical spine disability, rated 30 percent from August, 1, 2008; right upper extremity peripheral neuropathy, secondary to the service-connected cervical spine disability, rated 30 percent from June 18, 2009; and left upper extremity peripheral neuropathy, secondary to the service-connected cervical spine disability, rated 20 percent from June 18, 2009.  As these disabilities have a common etiology, they are considered as one disability for the purpose establishing one 60 percent disability for entitlement to a TDIU.

As indicated in the introduction, the RO awarded entitlement to a TDIU, effective April 16, 2012.  

Thus, the remaining question is whether the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation for the rating period prior to April 16, 2012.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Turning to the evidence, the Veteran's DD-214 indicates that he served in the United States Marine Corps for four years.  While in service, he worked as a combat engineer.

In September 2009, the Veteran's treating orthopedic surgeon stated that he had poor work capabilities due to his service-connected disabilities.  

The March 2009 VA examiner indicated that the Veteran had been placed on social security disability (SSDI) in 1996 for his cervical spine disability, and this had transitioned to standard social security due to age eligibility.  The cervical spine disability had a severe effect on his ability to do chores, prevented him from doing sports and exercise, and moderately affected his ability to travel or shop.  There was also a mild effect on his ability to feed, bathe, dress, toilet, and groom.  Due to his limited range of motion, the VA examiner opined that he would have difficulty driving, and could not do any type of overhead work that required reaching, pushing, or pulling.  

A March 2010 private treatment note indicated that the Veteran had decreased grip strength. 

A September 2010 private treatment note indicated that the Veteran was only able to tolerate activities up to a "couple of hours per day" before having a flare-up and having to rest.  He had these types of flare-ups more than two or three times per week.  

The July 2011 VA examiner stated that the effect of the Veteran's service-connected disabilities on occupational activities and usual daily activities included decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased strength of the upper extremities, and pain.  

In the July 2012 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 1994.  He worked three sales jobs during the period from 1998 to 1994, but stopped working due to his service-connected cervical spine disability.  He completed his GED in 1962, and had completed various sales and real estate training courses.  

The July 2013 VA examiner opined that the Veteran's cervical spine disability would prevent him from doing heavy lifting or work that involved a lot of dexterity and precision or constant use of his hands and arms.

In January 2014, the Veteran stated that he had been unable to work for approximately 20 years due to the severe restrictions and pain caused by his service-connected neck, arm, and hand disabilities.  He had been found totally disabled by the SSA due to these disabilities.  For years he had been unable to hold a pen long enough to fill out a check.  His hands cramped up so badly that he had to stop holding the pen.  He stated that the pain and cramping were so bad that he could not really use his hands at all.  He could not pick up a coin off a table, but instead had to slide it off the table into his hand.  He could not open jars due to weakness in his hands and increased pain when he tried to apply pressure.  He indicated that when he tried to apply pressure with his hands by trying to open a jar or use tools, his hands would close up and become claw like.  He also reported having pain and weakness in his arms that made it difficult to use his arms.  He reported that if he tried to use a weed whacker, he could "only use it maybe for five minutes" because his arms would start to tremble and shake and he would have to stop.  He indicated that the trembling and shaking of his arms would continue for an hour or more after he stopped the activity.  He indicated that these problems had been present for years without improvement.

A January 2017 private vocational assessment report indicated that the Veteran had not worked since 1994.  Since service discharge until 1994, he worked with various employers in the field of retail sales, in print advertising sales, real estate sales, and jewelry sales.  He also managed a bottling plant.  The vocational specialist gave a detailed description of the history of the Veteran's service-connected disabilities, and noted that he was awarded SSDI benefits in 1996 based on, among other things, his cervical spine disability.  The specialist opined that, based on the Veteran's medical history related to his service-connected disabilities, it was at least as likely as not that he had been unable to secure or follow substantially gainful occupation, even at the sedentary level, since 1994.   

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since June 18, 2009.  The Veteran's treating physicians have consistently stated that he has significant occupational impairments due to his service-connected disabilities.  See September 2009 medical opinion, March 2009 VA examination report, July 2011 VA examination report, and July 2013 VA examination report.  These medical opinions were consistent with the Veteran's January 2014 statement describing the functional impairments associated with his cervical spine disability and bilateral upper extremity peripheral neuropathy.  The Veteran is unable to do any type of overhead work that required reaching, pushing, or pulling, has decreased grip strength, is unable to hold a pen for any significant period of time, has frequent flare-ups requiring him to rest, has a lack of stamina, and cannot do any work that involves a lot of dexterity and precision or constant use of his hands and arms.  For these reasons, the Board finds that the weight of the evidence indicates that the Veteran's significant functional impairments related to his cervical spine disability and bilateral upper extremity peripheral neuropathy render him unable to secure or maintain substantially gainful employment, including sedentary employment, since June18, 2009.  

Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted on a schedular basis from June 18, 2009.

For the rating period prior to June 18, 2009, the Veteran does not meet the schedular rating for a TDIU.  See 38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).  Nonetheless, as discussed in further detail below, the issue on an extraschedular basis is remanded for further development.

ORDER

Entitlement to a rating in excess of 30 percent for service-connected cervical spine disability is denied.

From June 18, 2009, forward, a TDIU is granted, subject to the laws and regulations governing monetary benefits.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the remaining claims on appeal. 

In February 2015, the Board directed that the Veteran be afforded a VA examination to determine the severity of his bilateral upper extremity peripheral neuropathy.  The Board stated that "all indicated tests, to include EMG testing unless contraindicated, should be conducted and the results reported.  If EMG testing is deemed to be contraindicated, the examiner should explain why."

The Veteran was afforded a VA contract examination in November 2016.  No EMG testing was conducted, and there was no explanation given as to why such testing was deemed to be contraindicated.  Therefore, remand is necessary to obtain an addendum opinion explaining why EMG testing was deemed to be contraindicated.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  If EMG testing is not deemed to be contraindicated, the Veteran should be afforded a new VA examination to conduct EMG testing.

With regard to the claim of entitlement to a TDIU for the rating period prior to June 18, 2009, referral for extraschedular consideration is warranted.  The evidence indicates that the Veteran has not worked since 1994 and received SSDI benefits shortly thereafter based at least in part on his cervical spine disability.  In other words, the above evidence reflects that prior to June 18, 2009, the Veteran's service connected cervical spine disability appears to have caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  As the Veteran did not meet the schedular criteria for a TDIU prior to June 18, 2009, consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is warranted.  The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, therefore the issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Finally, the Board finds that it must defer consideration of the issue of entitlement to SMC based on the loss of use of both hands, as it is inextricably intertwined with the issues of entitlement to increased initial ratings for left and right upper extremity peripheral neuropathy.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  



Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the VA examiner that conducted the November 2016 VA examination, or a suitable substitute in connection with the increased rating claim for left and right upper extremity peripheral neuropathy.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated

The VA examiner is asked to:

(a) Provide an opinion as to whether EMG testing was deemed to be contraindicated and if so, explain why.  

(b) If EMG testing was not contraindicated, the Veteran should be afforded a new VA examination to conduct such testing and determine the current severity of the left and right upper extremity peripheral neuropathy.

2. Refer the issue of entitlement to a TDIU prior to June 18, 2009 to the Director, Compensation Service, for consideration of an extraschedular TDIU.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


